El Juez Asociado Sr. del Toeo,
emitió la opinión del tribunal.
La Sucesión de. Juan Francisco Lluveras, por medio de su abogado Herminio Díaz Navarro, presentó a esta Corte Suprema una solicitud para que se expida un auto de man-cliamus dirigido al Juez de la Corte de Distrito de Ponce, ordenándole que a su vez ordene que se tenga a Francisco Socorro por abogado de récord de la parte demandante en el pleito seguido contra la sucesión peticionaria por Petra Muñoz et al., sobre filiación.
En la solicitud se alega, en resumen, que Petra Muñoz, por su madre natural Florinda Muñoz, y Helena Muñoz, enta-blaron demanda contra la Sucesión Lluveras por medio del abogado Eduardo Flores Colón; que la parte demandada excepcionó la demanda; que en tal estado el procedimiento, las demandantes, por medio del abogado Francisco Socorro, presentaron una moción a la corte revocando la representa-ción que habían conferido al abogado Flores, y otorgándola al abogado Socorro; que de dicha moción se dió traslado al abogado Flores y éste pidió a la corte que señalara un día para mostrar causas por virtud de las cuales debía denegarse la sustitución de abogado; que la corte señaló el 4 de febrero de 1914 para oir a las partes; que en el dicho día 4 de febrero de 1914 el abogado Socorro pidió a la corte que reconside-rara su resolución y tuviera por hecha la sustitución; que la corte nada ha resuelto todavía, y que la sucesión peticio-*295naria se encuentra, por virtud de todo lo expuesto, sin saber con qué abogado entenderse en la tramitación del litigio.
Y sostiene además la peticionaria que de acuerdo con la ley y la jurisprudencia, la Corte de Distrito de Ponce tenía y tiene el deber de aceptar como abogado de récord al Sr. Socorro “sin dar margen ni paso a procedimientos to show cause fuera, en absoluto, de lugar en tal caso.”
El abogado de la sucesión peticionaria cita varias deci-siones de la Corte Suprema de California en apoyo de su contención. Dichas decisiones se basan en su mayoría, en preceptos del Código de Enjuiciamiento Civil de dicho Es-tado, que no existen en el de Puerto Bico. Esto no obstante, como en las reglas de las Cortes de Distrito de esta Isla se encuentran algunas disposiciones similares (regias 29 y 30) a las del Código de Enjuiciamiento Civil de California, sobre la materia en cuestión, y como la doctrina que establecen dichas decisiones es general y lógica, y está de acuerdo con la práctica seguida en nuestros tribunales, las considerare-mos aplicables. En substancia, las expresadas decisiones sos-tienen: que para el ejercicio del derecho de una parte a cam-biar su abogado en cualquier tiempo, es sólo necesario que dicha parte así lo requiera de la corte, a fin de que la corte esté justificada en dictar la orden procedente. Woodbury v. Nevada, Etc., Ry. Co., 121 Cal. 165; que la notificación del cam-bio de abogado debe hacerse por escrito a la parte contraria, y que hasta que se haga tal notificación el primer abogado debe ser reconocido, Prescott v. Salthouse, 53 Cal., 222, y que después de haberse notificado el cambio al abogado del de-mandante, sería claramente impropio por su parte reconocer como abogado del demandado a cualquier otro que no sea 'el sustituto elegido. Preston v. Eureka Art. Stone Co., 54 Cal., 200.
Ahora bien, ¿impide lo resuelto en las repetidas decisio-nes, que la corte de distrito pueda en un caso en que las cir-cunstancias lo exijan, investigar si el abogado que se dice *296el representante de nna parte, lo es o no en realidad de ver-dad? En manera alguna, a nuestro juicio.
La misma Corte Suprema de California en el caso de San Francisco Savings Union v. Long, 123 Cal., 107, 113, por medio de su Juez Asociado Sr. Temple, se expresa así:
“Se presume siempre basta tanto no se pruebe lo contrario, que un abogado está debidamente autorizado para comparecer y repre-sentar a cualquiera de las partes por quien asume su representación. Esta confianza que constituye la base' fundamental de todo el proce-dimiento judicial de este país, descansa no solamente en la creencia que existe del honor y honradez del abogado, sino también en el hecho de ser un funcionario de la corte que ha prestado juramento. No •podría existir una infracción más abierta del cumplimiento -de los deberes de un abogado, que el comparecer a sabiendas y voluntaria-mente a nombre de una paide en uña acción sin habérsele autorizado para ello. T esto es así principalmente si la persona a nombre de quien se ha hecho la comparecencia sin su consentimiento, no ha sido notificada, sin saber tampoco que se ha tratado de obtener sentencia ■contra ella * * *. Aunque la facultad del abogado para repre-sentar a un cliente es un hecho que se considera como admitido, la corte, sin embargo, puede exigir siempre prueba de esta autorización, pudiendo quedar arregladas todas estas cuestiones en la corte sen-tenciadora. ’ ’
Y Cyc., basándose en muchas decisiones que cita de varios Estados de la Unión, resume la jurisprudencia sobre la mate-ria, así:
“Aunque es preciso que un abogado esté especialmente autori-zado para asumir la representación de un cliente, por lo general no está obligado, por la posición que tiene como funcionario de la corte, a probar en forma alguna su autorización, por existir una fuerte presunción en favor de la facultad del abogado para comparecer 'a nombre de cualquier cliente a quien alega representar. De aquí se deduce, por consiguiente, que el abogado no estará obligado a mos-trar la referida autorización a menos que sea debidamente requerido para ello.
“Sin embargo, no obstante' esta presunción favorable, está bien reconocida la discreción que tiene la corte para exigir siempre que lo considere necesario que se pruebe la autorización del abogado.” 4 Cyc., 928-929.
*297Examinemos las' circunstancias de este caso concreto. Se-gún se alega en la misma solicitud de mandamus, compare-ció la parte demandante por medio de nn abogado interpo-niendo la demanda y luego por medio de otro pidiendo que se tuviera al segundo como a su verdadero abogado por baber retirado la representación que babía conferido al primero. Si nada hubiera ocurrido, aplicando la regia general consig-nada en las decisiones invocadas por la sucesión peticionaria, se hubiera tenido al segundo abogado como de récord y el pleito hubiera continuado tramitándose. Pero sucedió que el primer abogado pidió a la corte que le diera una oportu-nidad para demostrar que no debía acordarse la sustitución solicitada. Las circunstancias variaron y el juez procedió correctamente al fijar una fecha para oir a las partes, tanto más cuanto que una de las demandantes es menor de edad.
Por virtud de lo expuesto, estando la cuestión suscitada debidamente bajo la consideración de la corte de distrito competente, no cabe que esta corte intervenga y por medio de un auto de mandamus ordene a la corte de distrito que resuelva dicha cuestión en determinado sentido. No somos nosotros en este estado del procedimiento, sino la misma corte de distrito/ la que debe resolver la cuestión suscitada, apre-ciando las circunstancias que concurran y aplicando la ley en la forma que fuere procedente.
Bebe desestimarse la solicitud.

Desestimada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.